                                                                         Case 1:18-cv-00755-AWI-JLT Document 41 Filed 05/20/20 Page 1 of 3


                                                                     1   Howard A. Sagaser, State Bar No. 72492
                                                                         Ian B. Wieland, State Bar No. 285721
                                                                     2   Charles Hamamjian State Bar No. 298685
                                                                         SAGASER, WATKINS & WIELAND, PC
                                                                     3   5260 North Palm Avenue, Suite 400
                                                                         Fresno, California 93704
                                                                     4   Telephone: (559) 421-7000
                                                                         Facsimile: (559) 473-1483
                                                                     5
                                                                         Attorneys for Defendant, DERREL’S MINI STORAGE, INC.
                                                                     6
                                                                                                   UNITED STATES DISTRICT COURT FOR THE
                                                                     7
                                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                                     8
                                                                          RICK KUTZMAN, JAMIE LEONARDO,                       Case No.:      1:18-cv-00755-AWI-JLT
                                                                     9    JOSEPH POMILLA, ROSEANN OLIVETO,
                                                                          CHARLES MADDEN and MARIA
SAGASER, WATKINS & WIELAND PC




                                                                    10    IBARRA, individuals, on behalf of                   STIPULATION TO CONTINUE THE
                                                                          themselves, and on behalf of all persons            FINAL APPROVAL HEARING;
                                                                    11    similarly situated,                                 ORDER

                                                                    12                             Plaintiffs,
                                5260 North Palm Avenue, Suite 400




                                                                                                                              District Judge: Hon. Anthony W. Ishii
                                   Telephone: (559) 421-7000




                                                                          v.                                                  Robert E. Coyle United States Courthouse,
                                     Fresno, California 93704




                                                                    13
                                      ATTORNEYS AT LAW




                                                                                                                              Courtroom 2
                                                                    14    DERREL’S MINI STORAGE, INC., a
                                                                          California corporation, and DOES 1 through
                                                                    15    50, inclusive,

                                                                    16                             Defendants.

                                                                    17
                                                                         TO THE HONORABLE COURT:
                                                                    18
                                                                                   Plaintiffs Rick Kutzman, Jamie Leonardo, Joseph Pomilla, Roseann Oliveto, Charles
                                                                    19
                                                                         Madden, and Maria Ibarra (“Plaintiffs”) and Defendant Derrel’s Mini Storage, Inc. (“Defendant” or
                                                                    20
                                                                         “Derrel’s) (collectively referred to herein as the “Parties”), by and through their respective counsel
                                                                    21
                                                                         of record, jointly stipulate and agree to continue the final settlement approval hearing date by
                                                                    22
                                                                         twenty-eight (28) days.
                                                                    23
                                                                                   WHEREAS, in the Order dated March 3, 2020 [Doc. No. 39], this Court set the final
                                                                    24
                                                                         settlement approval hearing in this matter for June 29, 2020, 1:30 p.m. in Courtroom 2 of the United
                                                                    25
                                                                         States District Court, Eastern District, Fresno Division.
                                                                    26
                                                                                   WHEREAS, as a result of current circumstances, the Parties experienced some delays in
                                                                    27
                                                                         assembling the complete Class Data for the mailing of the Class Notice.
                                                                    28


                                                                                                                 STIPULATION AND ORDER
                                                                         012737.00005 - 255826.1
                                                                         Case 1:18-cv-00755-AWI-JLT Document 41 Filed 05/20/20 Page 2 of 3


                                                                     1          WHEREAS, the Class Data has been assembled and provided to the Settlement
                                                                     2   Administrator, who is prepared to mail the Class Notice on May 8, 2020.
                                                                     3          WHEREAS, if the Class Notice is mailed on May 8, 2020, the response deadline for opt
                                                                     4   outs and written objections would be July 7, 2020, which is after the current final settlement
                                                                     5   approval hearing in this matter on June 29, 2020.
                                                                     6          WHEREAS, the Parties agree that the final settlement approval hearing should be continued
                                                                     7   by twenty-eight (28) days to allow the completion of the notice process in advance of the hearing.
                                                                     8          THEREFORE, the Parties respectfully request that the Court continue the final settlement
                                                                     9   approval hearing to July 27, 2020 at 1:30 p.m., or as soon thereafter as is available for the Court.
SAGASER, WATKINS & WIELAND PC




                                                                    10          IT IS SO STIPULATED
                                                                    11

                                                                    12    Dated: April 29, 2020                              SAGASER, WATKINS & WIELAND PC
                                5260 North Palm Avenue, Suite 400

                                   Telephone: (559) 421-7000
                                     Fresno, California 93704




                                                                    13
                                      ATTORNEYS AT LAW




                                                                    14                                                       By:       /s/ Ian Wieland
                                                                                                                                   Howard A. Sagaser
                                                                    15                                                             Ian B. Wieland
                                                                                                                                   Charles Hamamjian
                                                                    16                                                             Attorneys for Defendant,
                                                                                                                                   Derrel’s Mini Storage, Inc.
                                                                    17

                                                                    18                                                       BLUMENTHAL
                                                                          Dated: April 29, 2020                              NORDREHAUG BHOWMIK
                                                                    19
                                                                                                                             DE BLOUW LLP
                                                                    20

                                                                    21
                                                                                                                             By:      /s/ Kyle Nordrehaug
                                                                    22                                                             Norman B. Blumenthal
                                                                                                                                   Kyle R. Nordrehaug
                                                                    23                                                             Attorneys for Plaintiffs

                                                                    24

                                                                    25

                                                                    26
                                                                    27

                                                                    28


                                                                                                             STIPULATION AND ORDER
                                                                         Case 1:18-cv-00755-AWI-JLT Document 41 Filed 05/20/20 Page 3 of 3


                                                                     1                                               ORDER
                                                                     2

                                                                     3          IT IS HEREBY ORDERED AS FOLLOWS:
                                                                     4          At the request of the parties, good cause having been shown, the final settlement approval
                                                                     5   hearing previously set for June 29, 2020 at 1:30 p.m. shall be continued to July 27, 2020 at 1:30
                                                                     6   p.m.
                                                                     7
                                                                         IT IS SO ORDERED.
                                                                     8

                                                                     9   Dated: May 20, 2020
                                                                                                                   SENIOR DISTRICT JUDGE
SAGASER, WATKINS & WIELAND PC




                                                                    10

                                                                    11

                                                                    12
                                5260 North Palm Avenue, Suite 400

                                   Telephone: (559) 421-7000
                                     Fresno, California 93704




                                                                    13
                                      ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26
                                                                    27

                                                                    28


                                                                                                           STIPULATION AND ORDER
